
	
		II
		109th CONGRESS
		2d Session
		S. 2687
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 1, 2006
			Ms. Stabenow (for
			 herself and Mr. Kennedy) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to stabilize the amount of the Medicare part B premium.
	
	
		1.Short titleThis Act may be cited as the
			 Keep the Promise of Medicare Act of
			 2006.
		2.Stabilization of
			 Medicare part B premiumSection 1839(a)(3) of the
			 Social Security Act (42 U.S.C.
			 1395r(a)(3)) is amended by adding at the end the following new sentence:
			 Notwithstanding the preceding sentences, the monthly premium rate
			 determined under this paragraph for each month in 2007 may not exceed an amount
			 equal to the monthly premium rate determined under this paragraph for each
			 month in 2006 adjusted by the percentage change in the average Consumer Price
			 Index for Urban Wage Earners and Clerical Workers (CPI–W) for the third quarter
			 of 2005 to the third quarter of 2006..
		
